     Case 2:19-cv-08612-PSG-JC Document 88 Filed 12/18/19 Page 1 of 6 Page ID #:1041




1     Ryan H. Weinstein (Bar No. 240405)
       rweinstein@cov.com
2
      COVINGTON & BURLING LLP
3     1999 Avenue of the Stars, Suite 3500
      Los Angeles, California 90067-4643
4
      Telephone: + 1 (424) 332-4800
5     Facsimile: + 1 (424) 332-4749
6
      Benjamin J. Razi (admitted pro hac vice)
7     brazi@cov.com
      Andrew Soukup (admitted pro hac vice)
8
       asoukup@cov.com
9     Steven Winkelman (admitted pro hac vice)
       swinkelman@cov.com
10
      COVINGTON & BURLING LLP
11    One CityCenter
      850 Tenth Street, NW
12
      Washington, DC 20001-4956
13    Telephone: + 1 (202) 662-6000
14
      Attorneys for Plaintiff / Counter-Defendant
15    RELMAN, DANE & COLFAX PLLC
16
                                  UNITED STATES DISTRICT COURT
17
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
                                             WESTERN DIVISION
19
20
                                                                  Case No. 2:19-cv-08612-PSG-JC
21     RELMAN, DANE & COLFAX PLLC,
22
             Plaintiff,                                           RELMAN, DANE & COLFAX
23                                                                PLLC’S REQUEST FOR JUDICIAL
24           v.                                                   NOTICE IN SUPPORT OF ITS
                                                                  MOTION TO DISMISS
25     FAIR HOUSING COUNCIL OF SAN
26     FERNANDO VALLEY AND MEI LING,                              Hearing Date: February 24, 2020
                                                                  Hearing Time: 1:30 p.m.
27           Defendants.                                          Judge: Honorable Phillip S. Gutierrez
28                                                                Courtroom 6A


              RELMAN, DANE & COLFAX PLLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS MOTION TO DISMISS
     Case 2:19-cv-08612-PSG-JC Document 88 Filed 12/18/19 Page 2 of 6 Page ID #:1042



1      MEI LING,
2
                Counterclaimant,
3
4               v.

5      RELMAN, DANE & COLFAX PLLC,
6
                Counter-Defendant.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ______________________________________________________________________________________________________________________________
                  RELMAN, DANE & COLFAX PLLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS MOTION TO DISMISS
     Case 2:19-cv-08612-PSG-JC Document 88 Filed 12/18/19 Page 3 of 6 Page ID #:1043




1                                 REQUEST FOR JUDICIAL NOTICE
2           Fed. R. Evid. 201(b) provides that, upon request, a court shall take judicial notice of
3     facts “not subject to reasonable dispute” because they “can be accurately and readily
4     determined from sources whose accuracy cannot be reasonably questioned.” In support of
5     its motion to dismiss, Plaintiff and Counter-Defendant Relman, Dane & Colfax PLLC (the
6     “Relman Firm”), requests that the Court take judicial notice of three court filings by Mei
7     Ling (“Ms. Ling”) in this action and in the False Claims Act case, United States ex rel. Mei
8     Ling v. City of Los Angeles, No. 2:11-cv-00974; two other filings in the False Claims Act
9     case, United States ex rel. Mei Ling v. City of Los Angeles, No. 2:11-cv-00974; and an
10    email sent by Ms. Ling that was previously entered into the record in this case. These
11    documents show that Ms. Ling’s counterclaims for professional negligence and breach of
12    fiduciary duty are time-barred.
13          Court Filings. This Court should take judicial notice of the following court filings
14    offered in support of its motion to dismiss, true and correct copies of which are attached to
15    the declaration of Steven J. Winkelman filed concurrently herewith:
16          Exhibit 1: Declaration of Mei Ling in Support of Defendant Mei Ling’s Motion to
17    Dismiss or Transfer, ECF No. 22-2, for the proposition that Ms. Ling was on notice of the
18    facts constituting the acts or omissions of her professional negligence counterclaim in
19    2012. See Winkelman Decl., Ex. 1 at ¶¶ 20-21.
20          Exhibit 2: Defendant Mei Ling’s Memorandum of Points and Authorities in Support
21    of Her Motion to Dismiss, ECF No. 22-1, for the proposition that Ms. Ling was on notice
22    of the facts constituting the acts or omissions of her breach of fiduciary duty counterclaim
23    no later than June 2018. See Winkelman Decl., Ex. 2 at 28.
24          Exhibit 3: Memorandum and Points & Authorities in Support of Mei Ling’s Consent
25    to Leave & Objection to Notice of Lien, filed August 4, 2017 in United States ex rel. Mei
26    Ling v. City of Los Angeles, No. 2:11-cv-00974, for the proposition that Ms. Ling was on
27    notice of the facts constituting the acts or omissions of her breach of fiduciary duty
28    counterclaim no later than August 2017. See Winkelman Decl., Ex. 3 at 2-4.

                                                           1
              RELMAN, DANE & COLFAX PLLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS MOTION TO DISMISS
     Case 2:19-cv-08612-PSG-JC Document 88 Filed 12/18/19 Page 4 of 6 Page ID #:1044



1              Exhibit 4: CRA/LA’s Notice of Motion and Motion to Dismiss and Memorandum
2     of Points and Authorities, filed November 13, 2017 in United States ex rel. Mei Ling v.
3     City of Los Angeles, No. 2:11-cv-00974, for the proposition that Ms. Ling was on notice of
4     the facts constituting the acts or omissions of her professional negligence counterclaim in
5     November 2017. See Winkelman Decl., Ex. 4 at 18.
6              Exhibit 5: Order Granting in Part and Denying in Part Defendant City of Los
7     Angeles’s Motion to Dismiss and Granting in Part and Denying in Part Defendant
8     CRA/LA’s Motion to Dismiss, entered July 25, 2018 in United States ex rel. Mei Ling v.
9     City of Los Angeles, No. 2:11-cv-00974, for the proposition that Ms. Ling was on notice of
10    the facts constituting the acts or omissions of her professional negligence counterclaim no
11    later than July 2018. See Winkelman Decl., Ex. 5 at 34.
12             “[M]atters of public record,” such as court filings, are properly the subject of a
13    request for judicial notice. MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir.
14    1986) (taking judicial notice of motion to dismiss and memorandum filed in earlier lawsuit
15    by counsel for plaintiff); see also Lawyers Funding Grp., LLC v. Harris, 2015 WL
16    13298145, at *4 (C.D. Cal. Sept. 18, 2015) (taking judicial notice of court filings in another
17    case). This includes a party’s prior pleadings that indicate the party’s discovery of the basis
18    of her claim. See Gossage v. Terril, 2012 WL 12874960, at *3 (W.D. Wash. Nov. 8, 2012)
19    (taking judicial notice of complaint filed in a prior action to conclude that plaintiff’s claim
20    was time-barred).
21             Undisputed Email.               This Court should take judicial notice of the following
22    undisputed email offered in support of its motion to dismiss, a true and correct copy of
23    which is attached to the declaration of Steven J. Winkelman filed concurrently herewith:
24             Exhibit 6: December 19, 2016 email from Mei Ling to Michael Allen, John Relman,
25    Scott Chang, and Jamie Crook, originally filed at ECF No. 26-8, for the proposition that
26    Ms. Ling was on notice of the facts constituting the acts or omissions of her professional
27    negligence and breach of fiduciary duty counterclaims no later than December 2016. See
28    Winkelman Decl., Ex. 6 at 2-3.
                                                                    2
      ______________________________________________________________________________________________________________________________
                  RELMAN, DANE & COLFAX PLLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS MOTION TO DISMISS
     Case 2:19-cv-08612-PSG-JC Document 88 Filed 12/18/19 Page 5 of 6 Page ID #:1045



1             This December 19, 2016 email terminating the Relman Firm as counsel in the FCA
2     case is also appropriate for judicial notice. The fact that Ms. Ling made the statements
3     contained in her December 19, 2016 email cannot be “subject to reasonable dispute.” Fed.
4     R. Evid. 201(b). Although the Relman Firm submitted an authenticated copy of this email
5     in this case, Ms. Ling did not—and cannot—dispute its authenticity. See Fernandes v. TW
6     Telecom Holdings, Inc., 2016 WL 704723, at *3 (E.D. Cal. Feb. 23, 2016) (taking judicial
7     notice of email where authenticity was not disputed). Ms. Ling’s email was also referenced
8     in the Relman Firm’s Complaint. See Compl. ¶¶ 45-46. It also was implicitly referenced
9     in Ms. Ling’s Amended Counterclaims, because it is the communication Ms. Ling sent
10    purporting to void her agreement with the Relman Firm. See Am. Countercls. ¶ 88 (“Ling
11    has exercised her option to void the Agreement with Relman . . . .”). Judicial notice of this
12    document therefore is proper. See Knievel v. ESPN, 393 F.3d 1068, 1076-77 (9th Cir.
13    2005) (incorporation by reference doctrine extends “to situations in which the plaintiff's
14    claim depends on the contents of a document, the defendant attaches the document to its
15    motion to dismiss, and the parties do not dispute the authenticity of the document, even
16    though the plaintiff does not explicitly allege the contents of that document in the
17    complaint”); Blissad v. FCA US LLC, 2018 WL 6177295, at *2 n.2 (C.D. Cal. Nov. 9,
18    2018) (taking judicial notice of documents “implicitly incorporated by reference into the
19    Complaint”).
20
21
22
23
24
25
26
27
28
                                                                    3
      ______________________________________________________________________________________________________________________________
                  RELMAN, DANE & COLFAX PLLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS MOTION TO DISMISS
     Case 2:19-cv-08612-PSG-JC Document 88 Filed 12/18/19 Page 6 of 6 Page ID #:1046



1      DATED: December 18, 2019                        COVINGTON & BURLING LLP
2
3
4                                                      By: /s/ Ryan H. Weinstein
                                                             RYAN H. WEINSTEIN
5                                                            BENJAMIN J. RAZI
6                                                            ANDREW SOUKUP
                                                             STEVEN WINKELMAN
7
8                                                      Attorneys for Plaintiff/Counter-Defendant
                                                       RELMAN, DANE & COLFAX PLLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    4
      ______________________________________________________________________________________________________________________________
                  RELMAN, DANE & COLFAX PLLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ITS MOTION TO DISMISS
